ELECTROLYTE FOR LITHIUM SECONDARY BATTERY, AND LITHIUM SECONDARY BATTERY COMPRISING SAME

Primary Examiner: Gary Harris 		Art Unit: 1727       May 4, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/07/2020, 09/04/2020 & 01/11/2022 were considered by the examiner.

Drawings
4.	The drawings were received on 01/07/2020.  These drawings are acceptable.

Election/Restrictions
5.	Claims 12-15 & 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022.  Accordingly Claims 1-11 & 16 are being examined.  The election restriction is made FINAL.

Claim Rejections – 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claim(s) 1-11 & 16 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Shatunov et al. US 2016/0056503.
 	As to Claim 1, Shatunov discloses an electrolyte for a lithium secondary battery (see abstract and title) comprising a non-aqueous organic solvent [0090]; a lithium salt [0090]; a first additive including compound represented by Chemical Formula 1 [0075, 0095, & Claims 1-3]; and a second additive comprising at least one of a cyclic carbonate [0082] including a fluorine atom [0008-0014], and a dinitrile compound.  
[Chemical Formula 1 & 2] 
    PNG
    media_image1.png
    188
    295
    media_image1.png
    Greyscale

wherein, in Chemical Formula 1, A is a substituted or unsubstituted aliphatic chain [0009].

In the event it is shown that the structures differ, it is noted that, prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (See MPEP 2144.09).

 	As to Claim 2, Shatunov discloses the electrolyte of claim 1, wherein in Chemical Formula 1, A is a C2 to C20 hydrocarbon chain [0009].  
 	As to Claim 3, Shatunov discloses the electrolyte of claim 1, wherein the compound represented by Chemical Formula 1 is a compound represented by Chemical Formula 1-1: [see Formula 1 & 2]  
    PNG
    media_image2.png
    162
    299
    media_image2.png
    Greyscale
  
 	As to Claim 4, Shatunov discloses the electrolyte of claim 1, wherein the cyclic carbonate including the fluorine atom is fluorinated ethylene carbonate (FEC) [0021].  
 	As to Claim 5, Shatunov discloses the electrolyte of claim 1, wherein the dinitrile compound is succinonitrile [0021].  
 	As to Claim 6, Shatunov discloses the electrolyte of claim 1, wherein am amount of the first additive is 0.1 wt% to 2 wt% based on a total amount of the electrolyte for the lithium secondary battery [0076].  
 	As to Claim 7, Shatunov discloses the electrolyte of claim 1, wherein an amount of the second additive is 0.1 wt% to 20 wt% based on a total amount of the electrolyte for the lithium secondary battery.  
 	As to Claim 8, Shatunov discloses the electrolyte of claim 1, wherein an amount of the lithium difluorophosphate (LiPO2F2) is 0.1 wt% to 2 wt% based on a total amount of the electrolyte for the lithium secondary battery [0076, 0100-0102]  
 	As to Claim 9, Shatunov discloses the electrolyte of claim 1, wherein an amount of the cyclic carbonate including a fluorine atom is inherently 0.1 wt% to 20 wt% based on a total amount of the electrolyte for the lithium secondary battery [0048, 0086 & 0132].  Shatunov discloses weight ratios which would inherently be similar to the weight %.  See MPEP 2112.
 	As to Claim 10, Shatunov discloses the electrolyte of claim 1, wherein an amount of the dinitrile compound (succinonitrile, SN, [0021]) is 0.1 wt% to 5 wt% based on a total amount of the electrolyte for the lithium secondary battery [0019].  
 	As to Claim 11, Shatunov discloses the electrolyte of claim 1, wherein an amount ratio of the first additive and the second additive, in a weight ratio, ranges from 0.1: 1 to 1: 1 [0082, 0083 & 0128].
 	As to Claim 16, Shatunov discloses the electrolyte of claim 1, wherein the electrolyte for the lithium secondary battery further comprises at least one auxiliary additive of vinylethylene carbonate (VC) [0092], lithium tetrafluoroborate (LiBF4) [0022 & 0095].

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727